In re Lewis, Nathan; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “E”, No. 336-279-E.
Denied. Information obtained from the trial court establishes that the latest continuance was granted in response to a defense motion. Court personnel related that defendant Lewis personally concurred in the latest delay of trial, which followed on the heels of the district court’s favorable ruling on a defense motion to obtain a handwriting expert.